Order entered April 5, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01540-CV

                                 STEVEN V. TIPPS, Appellant

                                                 V.

                                 PURPLE TREE, LLC, Appellee

                        On Appeal from the County Court at Law No. 2
                                    Dallas County, Texas
                            Trial Court Cause No. CC-18-04540-B

                                             ORDER
       Before the Court is appellant’s April 3, 2019 motion to extend time to file his opening

brief. The extension is sought because a motion appellant filed March 28, 2019 complaining of

the reporter’s record remains pending.

       We GRANT the motion to the extent we SUSPEND the briefing deadline pending the

Court’s determination of the pending motion concerning the reporter’s record. The briefing

deadline will be reset once the issue of the reporter’s record is resolved.

                                                        /s/   BILL WHITEHILL
                                                              JUSTICE